Citation Nr: 0218742	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
on the merits will be the subject of a later decision).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran in this case served on active duty from 
November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.  In that decision, the RO 
denied the veteran's attempt to reopen his claim for 
entitlement to service connection for PTSD.  The RO 
concluded that the evidence submitted by the veteran in 
reference to his claim was not new and material, and his 
claim for service connection remained denied.  The veteran 
has perfected a timely appeal of the RO's June 2001 rating 
action.  

Having currently decided by way of the present Board 
decision that the veteran has in fact submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for PTSD, the Board will 
now undertake additional development with respect to the 
veteran's claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a) (2002).  When development is completed, the 
Board will provide notice of the development as required 
by Rules of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing the veteran's and/or 
his representative's response, the Board will prepare a 
separate decision addressing the merits of the veteran's 
claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  An unappealed RO decision in May 2000 denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for PTSD.  This rating 
action became final. 

2.  Evidence received since the May 2000 rating decision 
is neither cumulative nor redundant and is so significant 
that it must be considered (with the other evidence of 
record) in order to fairly decide the merits of the claim 
of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's May 2000 rating decision, which denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. §§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by way of the June 2001 appealed decision in this 
case, the August 2001 statement of the case, the April 
2002 supplemental statement of the case, and additional VA 
correspondence with the veteran in June 2001, August 2001 
and April 2002, the veteran was put on notice that his 
request to reopen his previously denied claim of 
entitlement to service connection for PTSD had been 
previously denied by way of an unappealed and final rating 
action in May 2000, thus requiring him to still submit new 
and material evidence to reopen his claim.  By way of the 
aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  In this manner, VA more narrowly assessed 
and articulated for the veteran his obligation to provide 
any remaining outstanding evidence, if existent, necessary 
for purposes of adequately satisfying the appropriate 
regulatory requirements for reopening a previously denied 
claim in addition to that evidence which was necessary for 
establishing service connection.  The appealed rating 
decision, statement of the case, and supplemental 
statement of the case also provided the veteran with the 
overall rationale for not granting his initial application 
to reopen his previously denied claim as well as his 
merits-based claim seeking entitlement to service 
connection for PTSD.

Absent further pending development by the Board in regards 
to the actual merits of the veteran's claim, the record 
does nevertheless disclose that VA has additionally met 
its duty to assist the veteran to the extent that adequate 
evidence necessary for the purpose of reopening his 
previously denied claim has been obtained.  Specifically, 
copies of the veteran's relevant service and post-service 
VA treatment records have been associated with the 
veteran's claims folder, in addition to other newly added 
evidence which was submitted by the veteran.  Therefore, 
under the circumstances, VA has satisfied both its duty to 
notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk 
of prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
appeal is now ready for appellate review.

II.  New and Material Evidence.

The veteran's request to reopen his previously denied 
claim of entitlement to service connection for PTSD was 
denied by the RO in a prior May 2000 rating decision.  On 
May 25, 2000, the veteran filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen his previously denied 
claim was initiated prior to August 29, 2001, the 
effective date of the newly amended § 3.156, which 
redefines "new and material evidence" needed to reopen a 
previously denied claim.  See 38 C.F.R. § 3.156(a) (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also 62 Fed. Reg. 37953 (1997), 
VAOPGCPREC 11-97 (Mar. 24, 1997).  Notably, however, the 
Secretary of VA has specifically provided that the 
amendments to 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result, 
the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's May 
25, 2000, claim to reopen, which is discussed below.

In May 2000 the RO denied the veteran's above-referenced 
application to reopen his previously denied claim of 
entitlement to service connection for PTSD.  Specifically, 
in May 2000 the RO determined that the veteran's newly 
added evidence was duplicative of evidence which was 
already of record and considered when the veteran's claim 
of entitlement to service connection for PTSD was first 
denied by the RO in July 1983.  Moreover, the RO 
determined that this same evidence was not material in 
that it did not include the following: (1) a clear 
diagnosis of PTSD in accordance with VA regulations; (2) 
credible supporting evidence that the veteran's claimed 
in-service stressors occurred; and (3) a link, established 
by medical evidence, between the veteran's PTSD 
symptomatology and his claimed in-service stressors.  In 
light of the veteran's failure to submit new and material 
evidence in May 2000, the RO subsequently denied the 
veteran's application to reopen his previously denied 
claim, and his claim for entitlement to service connection 
PTSD remained denied.  Within the same month, May 2000, 
the RO notified the veteran of the adverse decision 
concerning his claim, and he was also informed of his 
appellate and procedural rights, but he did not initiate 
an appeal of that decision.   

Because a timely appeal of the RO's May 2000 decision was 
not submitted, the Board presently concludes that the RO's 
May 2000 decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The RO's May 2000 
decision also became the most recent final denial of the 
veteran's claim seeking entitlement to service connection 
for PTSD.  However, the law and regulations provide that 
if new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in May 
2000.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Currently, pertinent evidence added to the record since 
the RO's May 2000 rating decision consists of a duplicate 
copy of the veteran's DD 214, a PTSD Questionnaire which 
was completed by the veteran, and copies of VA outpatient 
treatment records from the Columbia, South Carolina VA 
medical center (VAMC) dated from December 1992 through 
January 1993, from the Greenville VAMC dated from 
September 1982 through November 2001, and a Columbia VAMC 
Hospital report dated from December 1992 through January 
1993.  Absent the duplicate copy of the veteran's DD 214, 
the Board finds that new and material evidence has been 
submitted.  The newly added evidence is of particular 
relevance in that it supports the veteran's assertion that 
he suffers from PTSD symptomatology as the result of 
multiple stressful events he alleges that he experienced 
during service.  Because the RO, in part, denied the 
veteran's application to reopen his previously denied 
claim in May 2000 on the basis that he failed to submit 
probative and supportive evidence of recognizable in-
service stressors and an adequate diagnosis of PTSD in 
support of a claim for entitlement to service connection 
for PTSD, the Board now finds that new and material 
evidence sufficient to reopen the veteran's claim for 
entitlement to service connection for PTSD has been 
presented in the form of the veteran's PTSD Questionnaire 
and the copies of his post-service VA outpatient treatment 
records.  This evidence must be considered in light of all 
the evidence, both old and new, in order to fairly decide 
the merits of the pending claim.  Having determined that 
new and material evidence has been added to the record, 
the veteran's previously denied claim seeking entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for PTSD is reopened; 
the appeal is granted to this extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

